DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 25-36, 38-51, 53-64 and 66-68.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Applicants' arguments, filed 05/24/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-36, 38-51, 53-64 and 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claims 25, 38 and 53 recite “dodecylsulfonic acid” and “lauryl sulfonic acid.” The claims fail to comply with the written description requirement since “dodecylsulfonic acid” and “lauryl sulfonic acid” are not disclosed in the specification such that it would convey to one skilled in the art that the inventor(s) had possession of these compounds for their disinfectant composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 25-36, 38-51, 53-64 and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 2002/0155969, Oct. 24, 2002) (of record) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009) (of record).
Rees et al. disclose an antimicrobial cleaning composition having a pH from about 2 to about 4 at 25ºC (¶ [0022]). The composition contains at least one anionic sulfated or sulfonated surfactant selected from the group consisting of alkyl sulfates, alkyl sulfonates, and aryl sulfonates with alkyl or aryl substituents (¶ [0023]). The acid forms of the aryl sulfonate anionic surfactants may also be employed. Preferred examples include dodecylbenzene sulfonic acid (¶ [0043]). The composition can be an aqueous or non-aqueous solution (¶ [0051]). Other additives known in the cleaning and disinfecting arts may be included in the composition. Such additives include fragrances (¶ [0052]). A method of cleaning with simultaneous reduction of microbial contamination present on a surface comprises application of the composition to a substrate by wiping. The method may comprise a cloth wipe substrate premoistened with the antimicrobial composition (¶ [0053]). Such cloth substrate may comprise non-woven fabrics of commonly employed materials such as polyester and other conventional fibrous materials used in the preparation of wiping cloths. Such cloths may be provided with a liquid loading of from about 100 to 500 percent by weight of liquid cleaner per unit weight of cloth (¶ [0083]). Tables 3B and 4B show wherein the composition is effective with a 30 second contact time (¶ [0062] and [0065]).
Rees et al. differ from the instant claims insofar as not disclosing wherein the nonwoven fabic is manufactured by meltblowing, wherein cloth wipe substrate is a microfiber, wherein the cloth wipe substrate comprises polypropylene and polyethylene, and wherein the wipe is formed by coating the antimicrobial composition onto the substrate.
However, Cunningham et al. disclose a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material (abstract). The wipe includes a non-woven web material generally hydrophobic in nature and is formed from a melt-extrudable, synthetic polymer. Examples of such polymers include polyolefins, such as polyethylene, polypropylene, and blends thereof (¶ [0038]). Any of a variety of processes may be used to form the nonwoven web material. In one embodiment, a meltblown web is formed. Meltblown webs have a small average pore size. To achieve the desired pore size, the meltblown fibers are typically microfibers (¶ [0040]). The germicidal solution may be applied to the wipe using any suitable method known in the art such as brush coating (¶ [0049]).
Rees et al. disclose wherein the cloth wipe substrate may comprise non-woven fabrics. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have manufactured the non-woven fabric by meltblowing since this is a known and effective method of forming non-woven fabrics as taught by Cunningham et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have the cloth wipe substrate as microfibers since, as discussed above, it would have been obvious to have manufactured the substrate comprising non-woven fabric by meltblowing and meltblown fibers are typically microfibers as taught by Cunningham et al. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Rees et al. disclose wherein the cloth wipe substrate may comprise other conventional fibrous materials used in the preparation of wiping cloths. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the cloth wipe substrate of Rees et al. with a blend of polyethylene and polypropylene since this is a known and effective fibrous material used in the preparation of wipes as taught by Cunningham et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have brush coated the antimicrobial solution of Rees et al. onto the cloth wipe substrate since this is a known and effective method for applying a solution to a wipe as taught by Cunningham et al. 
In regards to instant claims 25, 38 and 53 reciting a disinfectant composition “consisting essentially of,” the instant specification discloses on page 7, lines 1-3 that the term “consisting essentially of” in reference to a composition refers to the listed ingredients and does not include additional ingredients that, if present, would affect the cleaning ability of the cleaning composition. Thus, the term “consisting essentially of” allows additional ingredients as long as it would not affect the cleaning ability of the cleaning composition. Therefore, since Rees et al. disclose an antimicrobial cleaning composition, it would have been obvious to one of ordinary skill in the art that the non-recited essential components of Rees et al. do not affect cleaning ability. As such, the claimed invention does not exclude the non-recited essential components of Rees et al.
In regards to instant claims 25, 38 and 53, reciting wherein the thermoplastic polymer substrate is substantially free of polyamides, Rees et al. do not disclose wherein the cloth substrate comprises polyamides. Therefore, a substrate substantially free of polyamides is obvious.
In regards to instant claim 25 reciting wherein the wipe releases an amount of disinfectant composition on the surface sufficient to kill viruses or bacteria within 30 seconds of contact, Rees et al. disclose in Tables 3B and 4B wherein the composition is effective with a 30 second contact time.
In regards to instant claims 25, 38 and 53 reciting wherein the substrate is not pre-treated before the disinfectant composition is added to it, Rees et al. do not disclose in Example 6: Antimicrobial Wipes Pre-Moistened with Inventive Solution wherein the cloth substrate needs to be pre-treated. Therefore, a substrate not pretreated before the disinfectant composition is added to it is obvious. 
In regards to instant claims 32, 45 and 61 reciting wherein the composition is pre-coated onto the substrate, Rees et al. disclose wherein the wipe is premoistened with the antimicrobial composition.
In regards to instant claims 35, 48 and 64 reciting wherein the composition has a pH below 2, Rees et al. disclose wherein the pH of the antimicrobial composition may be about 2. An amount of about 2 includes values slightly less than 2. 
In regards to instant claims 36, 38, 49-51, 53 and 66-68 reciting wherein at least 75%, at least 80%, at least 85%, or at least 90% of the disinfectant composition is released from the substrate when squeezed, the cloth wipe of Rees et al. comprising polyester is substantially the same as the wipe of the claimed invention. Thus, one of ordinary skill in the art would reasonably conclude that the cloth wipe of Rees et al. is capable of delivering at least 75%, 80%, 85% and 90% of the antimicrobial composition.
	In addition, the instant specification discloses wherein substrates of the present invention are chosen such that they do not contain polyamides. Polyamides cause unwanted adsorption or binding of the antimicrobial agent to the substrate causing the acid-anionic antimicrobial agent to adhere. Such adherence or adsorption does not allow the disinfectant or antimicrobial agent to release satisfactory (page 9, line 22 - page 10, line 4). Therefore, this further supports that the wipe of Rees et al. is capable of delivering at least 75%, 80%, 85% and 90% of antimicrobial composition when squeezed since the wipe does not comprise polyamides.
	Moreover, the instant claims do not specifically recite how (e.g. at what mechanical level of strength) or for how long the instant substrates were squeezed. Thus, if one squeezes hard enough and long enough, at least 75%, 80%, 85% and 90% of antimicrobial composition should be released regardless of whether or not the substrate comprises polyamide, thus reading on the instant limitation. 
	In regards to instant claim 54 reciting wherein the composition retains its antimicrobial properties and is able to be released from the substrate for at least one year after manufacturing, Rees et al. disclose substantially the same disinfectant (i.e. dodecylbenzene sulfonic acid) and polymer substrate (i.e. polyester) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the wipe of Rees et al. retains its antimicrobial properties and is able to be released from the substrate for at least one year after manufacturing like the claimed invention. 

2.	Claims 36, 38, 49-51, 53 and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 2002/0155969, Oct. 24, 2002) (of record) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009) (of record), and further in view of Ouellette et al. (US 7,696,109, Apr. 13, 2010). 
	Instant claims 36, 38, 49-51, 53 and 66-68 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Rees et al. and Cunningham et al. will be interpreted as though it differs from the instant claims insofar as not disclosing wherein at least 75%, at least 80%, at least 85%, or at least 90% of the disinfectant composition is released from the substrate when squeezed.
	However, Ouellette et al. disclose a pre-loaded cleaning wipe having a cleaning composition loaded onto a fibrous web consisting of one layer of a non-woven material (claim 1). The one layer of non-woven material comprises polypropylene, polyethylene, polyester, PET, or combinations thereof (claim 2). The fibrous web has a fluid retention level of less than about 26% (claim 5). Fluid retention was measured by squeezing the wipe dry (col. 14, lines 7-14). “Cleaning” means any treatment of a surface which serves to remove or reduce unwanted or harmful materials such as microbial contamination from a surface (col. 5, lines. 3-5). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the cloth wipe substrate of Rees et al. to release at least 74% antimicrobial cleaning composition since the cloth wipe substrate comprises polyester and it is desirable for polyester cleaning wipes to have a fluid retention level of less than about 26% as taught by Ouellette et al.

Response to Arguments
	Applicant argues that using microfiber that is free of the polyamide allows for the use of microfiber substrates without the problem of the absorption. 
	The Examiner does not find Applicant’s argument to be persuasive. Wipes that do not comprise a polyamide are known as taught by Rees et al. and Cunningham et al. Therefore, Applicant’s argument that their invention is nonobvious since it is a microfiber free of polyamide is not persuasive. 

	Applicant argues that they have found a way to do this without requiring pretreatment of the substrate. Even in the absence of the polyamide in the substrates of Cunningham, a pretreatment is required in order to prevent the degradation of the disinfectant.
	The Examiner does not find Applicant’s argument to be persuasive. Rees et al. disclose a polyester substrate without pretreatment. Therefore, a polyamide-free substrate that does not require pretreatment is obvious. Furthermore, even though Cunningham et al. disclose a pretreatment, it would have been obvious to one of ordinary skill in the art that the substrate of Rees et al. does not need to be pretreated since the pretreatment in Cunningham et al. is to stabilize the degradation of peracetic acid and hydrogen peroxide in their disinfectant composition and the antimicrobial cleaning composition of Rees et al. do not comprise a peracetic acid or hydrogen peroxide. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 25-36, 38-51, 53-64 and 66-68 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612